      Case 1:18-cv-10364-LGS-SDA Document 551 Filed 10/05/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


 ALLIANZ GLOBAL INVESTORS GMBH et al.,

        Plaintiffs,

 v.                                                      No. 1:18:cv-10364 (LGS) (SDA)

 BANK OF AMERICA CORPORATION et al.,                     ORAL ARGUMENT REQUESTED

        Defendants.


             NOTICE OF MUFG BANK, LTD.’S AND RBC DEFENDANTS’
             MOTION TO DISMISS THE THIRD AMENDED COMPLAINT

       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in Support

of MUFG Bank, Ltd.’s and the RBC Defendants’ Motion to Dismiss the Third Amended

Complaint, and the accompanying declaration of Jonathan D. Perry, defendants MUFG Bank, Ltd.

(“MUFG”) and Royal Bank of Canada (“RBC”) will move this Court, before the Honorable Lorna

G. Schofield, on a date and at a time to be determined by the Court, at the Thurgood Marshall

United States Courthouse, 40 Foley Square, New York, New York 10007, for an Order dismissing

all claims asserted against them in the Third Amended Complaint (“TAC”) in the above-referenced

action for lack of personal jurisdiction, in accordance with Rule 12(b)(2) of the Federal Rules of

Civil Procedure, and denying Plaintiffs leave to amend. In addition, defendant RBC Capital

Markets, LLC (“RBCCM,” together with RBC, the “RBC Defendants”), will move this Court for

an Order dismissing with prejudice all claims asserted against it in the TAC in accordance with

Rule 12(b)(6) of the Federal Rules of Civil Procedure.

       PLEASE TAKE FURTHER NOTICE that if the Court concludes that personal jurisdiction

does exist, RBC also respectfully requests that the Court enter an order dismissing with prejudice

all claims asserted against it in the TAC in accordance with Rule 12(b)(6) of the Federal Rules of
      Case 1:18-cv-10364-LGS-SDA Document 551 Filed 10/05/20 Page 2 of 2




Civil Procedure, and, in the alternative, the RBC Defendants and MUFG request that the Court

dismiss the following claims in the TAC with prejudice: (1) the Foreign Plaintiffs’ claims; (2)

claims by the 159 Plaintiffs listed in Appendix A to the accompanying Memorandum of Law; and

(3) Plaintiffs’ unjust enrichment claims under New York law.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s September 14, 2020

Order (ECF 531), Plaintiffs shall file any response to this motion no later than October 26, 2020,

and Defendants shall file any reply in support of this motion no later than November 5, 2020.

       PLEASE TAKE FURTHER NOTICE that Defendants respectfully request oral argument

in connection with this motion.

Respectfully submitted, this 5th day of October, 2020,

PAUL, WEISS, RIFKIND, WHARTON &                     MOORE AND VAN ALLEN PLLC
GARRISON LLP

By: /s/ Joseph J. Bial                              By: /s/ James P. McLoughlin, Jr.

Joseph J. Bial                                      James P. McLoughlin, Jr.
Kenneth A. Gallo                                    Mark A. Nebrig
2001 K Street NW                                    Joshua D. Lanning
Washington, DC 20006                                Moore & Van Allen PLLC
Telephone: (202) 223-7300                           100 N. Tryon Street, Suite 4700
jbial@paulweiss.com                                 Charlotte, North Carolina 28202
kgallo@paulweiss.com                                Telephone: (704) 331-1000
                                                    jimmcloughlin@mvalaw.com
Michael E. Gertzman                                 marknebrig@mvalaw.com
Andrew C. Finch                                     joshlanning@mvalaw.com
Anand Sithian
1285 Avenue of the Americas                         Attorneys for Defendants Royal Bank of Canada and
New York, New York 10019                            RBC Capital Markets LLC
Telephone: (212) 373-3000
mgertzman@paulweiss.com
afinch@paulweiss.com
asithian@paulweiss.com

Attorneys for Defendant MUFG Bank, Ltd.



                                                2
